Citation Nr: 1340081	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability effective from October 1, 2005.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	William T. Graham, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1992, November 2001 to May 2002 and from February 2004 to June 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 and February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Columbia, South Carolina, respectively.  Jurisdiction of the Veteran's claims has been transferred to the RO in Buffalo, New York.

The Veteran testified before the undersigned Veterans law Judge at a January 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in May 2010 and November 2012 and remanded for additional development.  Unfortunately, further development is required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Review of the record indicates that the Veteran receives monetary benefits from the Social Security Administration (SSA).  In fact, there is a SSA decision dated in December 2012 that is associated with the claims file.  However, there are references to treatment reports in the SSA decision, in particular an MRI examination performed in August 2011, that are not associated with the claims file.  All of the Veteran's treatment reports from his SSA file are potentially relevant to the matter on appeal; thus, they should be associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The August 2013 supplemental statement of the case includes an entry in the Adjudicative Actions section that SSA records were printed earlier that month; however, there are no such records in the claims folder. 

Additionally, further development is necessary to adjudicate the Veteran's claim for service connection for a right shoulder disability.  The Board previously remanded this appeal in order to provide the Veteran a VA examination of his right shoulder.  The Veteran has a history of diagnoses for a rights shoulder condition.  At the June 2010 VA examination, the Veteran was diagnosed with right shoulder impingement.  At the September 2011 VA examination, the Veteran was diagnosed with right shoulder adhesive capsulitis.  At both examinations, the examiner opined that the right shoulder condition was not related to service and was not caused by a service-connected disability.  The November 2012 remand sought an opinion on whether the right shoulder condition was aggravated by a service-connected disability.  However, at the December 2012 VA examination, the examiner opined that the Veteran never had a shoulder disability.  This conclusion appears to contradict the previous VA examinations.  Therefore, another examination and opinion is required.  

Finally, a remand is necessary to develop the Veteran's claim for TDIU.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The Veteran made several requests for TDIU during the pendency of the claim.  

In the August 2013 supplemental statement of the case, the RO "denied" a claim for TDIU within the discussion of the increased rating for the back; however, that issue had not been adjudicated before and the Veteran was not provided specific notice as to that denial or his appellate rights.  Pertinent regulation provides that in no case will a SSOC be used to announce decisions by the Agency of Original Jurisdiction (AOJ) on issues not previously addressed in the Statement of the Case (SOC), or to respond to a notice of disagreement on newly appealed issues that were not addressed in the SOC.  38 C.F.R. §§ 19.31, 20.200.  As noted, the Board has jurisdiction of the TDIU claim and while it is part of the increased rating claim, it should be adjudicated as a separate issue.    

The RO denied the claim for TDIU under 38 C.F.R. § 4.16(a), but did not address whether the Veteran is entitled under 38 C.F.R. § 4.16(b).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

A remand is required in regards to the claim of entitlement to a TDIU to consider the SSA records and any recent VA treatment records and to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associated copies of the Veteran's SSA records, including all medical records which formed the basis of any decision rendered, specifically the December 2012 SSA decision, with the claims file.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current right shoulder disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.

After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Is at least as likely as not (probability of 50 percent) that the Veteran has a current right shoulder disability?  The examiner must specifically comment on the June 2010 VA examination diagnosis of right shoulder impingement and the September 2011 VA examination diagnosis of right shoulder adhesive capsulitis.

(b)  Is it as least as likely as not (probability of at least 50 percent) that a right shoulder disability is in any way caused or aggravated by the Veteran's active service?  The examiner must specifically comment on the Veteran's assertions of in-service right shoulder pain and continuity of symptomatology.

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that a right shoulder disability is proximately due to (caused by) the Veteran's service-connected cervical spine disability?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that a right shoulder disability has been aggravated by the Veteran's service-connected cervical spine disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of spine disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  The Veteran should be afforded a VA medical examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (adjustment disorder, evaluated as 30 percent disabling; lumbar spine disability, 20 percent; cervical muscular strain/sprain, 10 percent; right ulnar neuropathy, 10 percent; and status post fracture right proximal radius, noncompensable), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities by the VA medical examiner, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


